Title: To George Washington from Philip Schuyler, 10 May 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany May 10th 1779.

I had the Honor to receive your Excellency’s Favor of the 27th Ult. on the 7th Inst. Being informed that the party which was sent to Oswegatchie as mentioned in mine of the 29th Ult. was returned to Fort Schuyler and that Lieutenant McLallen was expected in Town I deferred an Answer until I should see him—He arrived Yesterday and I requested a Journal of his proceedings, which I enclose—I have examined the prisoners; they assure me that no Troops have passed Oswegatchie this Spring to the Westward; that they have not heard of any coming from Canada; that an officer, whom they understood was an Aid to General Haldimand had gone to the Westward with Orders to the several Garrisons, but do not know what they were—They confirm McLallen’s Account of the Strength of the Garrisons of Oswegatchie and Buck Island; that the Enemy’s Vessels are at the latter place—A few Days ago an Inhabitant of this County who was made prisoner last Fall returned from Captivity; he was confined at Montreal and escaped from thence about the 22d of April—I have not yet seen him, but am informed he says no Troops had been sent from Canada; that Brandt had collected some Indians, and was soon to return to the Westward; that Sir John Johnson was also going there supposed to join his Regiment which is at Buck Island; that only McLean’s Emigrants were at Montreal; that he was informed by the Canadians many of the heavy Cannon were removed from St John’s to Sorrel—Another Man who escaped from Quebec was retaken and carried to St John’s and Chamblé from whence he escaped a second Time and came to General Clinton corroborates the Account of the Removal of the Cannon from St John’s.
I daily expect Louis from Canada, who will probably have obtained more particular Intelligence of the Enemy’s Intention and I doubt not if any Troops should move from Canada, but I shall have the earliest Notice of it from the person I have employed to send Intelligence. I shall not fail to maintain the Means of receiving Advice from that Country and transmit your Excellency without the least Delay any Information I may receive.
I shall this Day write to Colonel Van Schaick and Mr Deane to procure the best Account of the Rout to Oswegatchie by the Way of the Fish Kill; the State of its Navigation and the Nature of the Country. I have the Honor to be my dear Sir with perfect Respect & Esteem Your Excellency’s most obedient humble Servant
Ph: Schuyler
